Citation Nr: 0516215	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran testified before the 
undersigned member of the Board at a videoconference hearing 
held in November 2004.

(The decision below includes a grant of an application to 
reopen a claim of service connection.  Consideration of the 
underlying issue of entitlement to service connection is 
deferred pending completion of the development sought in the 
remand below.)


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
right knee disability by way of a May 1997 decision.

2.  New evidence has been presented since the May 1997 
decision which bears directly and substantially on the 
veteran's claim of service connection for a right knee 
disability, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a right knee 
disability has been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1984 to June 
1988.  The veteran asserts that his right knee disability 
resulted from an injury incurred during military service.

In this case, the veteran originally filed a claim for 
entitlement to service connection for a right knee disability 
in June 1994.  The claim was denied on the merits in October 
1994.  Notice of the denial and appellate rights were 
provided that same month.  The veteran submitted a notice of 
disagreement and a substantive appeal. The Board affirmed the 
denial by a decision dated in May 1997.  The decision 
consequently became final.  See 38 C.F.R. § 20.1100 (1996).  
As a result, service connection for a right knee disability 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received at the time of the October 1994 decision 
consisted of service medical records (SMRs) for the period 
from September 1983 to May 1988, and a VA examination dated 
in September 1994.  

The SMRs indicate that the veteran complained of right knee 
pain in February 1985 after roller-skating.  He was diagnosed 
with mild knee strain.  The diagnosis was continued at a 
follow-up appointment in March 1985.  The veteran was seen in 
April 1985 for right leg pain after he jumped out of bed and 
fell on his knee.  He was seen for a follow-up appointment in 
July 1985 at which time he complained of pain behind the 
right kneecap.  He was seen for continuing complaints of knee 
pain in August 1985.  He was diagnosed with patellofemoral 
syndrome of the right knee at that time.  In September 1985 
the veteran's right knee was noted to be asymptomatic and he 
was returned to full duty.  The veteran complained of right 
knee pain after playing football in December 1987.  The 
veteran did not report any right knee disability on his 
separation examination in June 1988. 

At a September 1994 VA examination, the examiner opined that 
the veteran suffered from right knee pain of uncertain 
etiology.  

Evidence received since the May 1997 Board decision consists 
of VA outpatient treatment reports dated from November 2000 
to September 2001, several statements from laypersons, a copy 
of an examination from M. Estivo, D.O., dated in May 2004, 
and testimony from the veteran.

The VA outpatient treatment reports indicate that the veteran 
had received treatment for right knee pain.

The lay statements include a statement received in March 2004 
from the veteran's brother who served in the Marine Corps 
with the veteran.  The veteran's brother reported that he was 
in service with the veteran when the veteran injured his 
knee.  He stated that the veteran has had problems with his 
knee since the injury.  

Also included is a lay statement received in March 2004 from 
a friend of the veteran with whom the veteran lived while in 
service.  The veteran's friend reported that the veteran was 
injured while he was in service and used crutches to ambulate 
for about two to three weeks at that time.  He stated that 
the veteran's kneecap could be shifted around by the veteran 
after the injury.  He reported that the veteran had pain 
after working out with free weights and after arriving home 
from work.  He reported that the veteran has been limited in 
his activities since the injury.

Finally, a lay statement from another friend who had known 
the veteran for seven years was received in March 2004.  The 
veteran's friend reported that the veteran's knee swelled 
after walking or after prolonged standing.  

Dr. Estivo opined that the veteran had right knee pain and 
internal derangement of the right knee.  He recommended a 
right knee arthroscopy and anti-inflammatory medication.  He 
reported that he reviewed medical records.  He reported that 
the veteran attributes his knee pain to an injury in service.  
Dr. Estivo stated that, based on the veteran's history, there 
was no reason to doubt that the veteran had had knee pain 
since his injury.  Dr. Estivo concluded that the findings and 
examination correlated with the veteran's subjective 
complaints.  

The veteran testified at a video conference hearing in 
November 2004 that he had injured his right knee roller-
skating and again when he landed on his knee after jumping 
out of his bunk while in service.  He reported that he was on 
crutches for two weeks after injuring his knee.  He reported 
seeking treatment for his knee in 1992 or 1993.  He testified 
that he self-medicated with ibuprofen.  He reported that he 
had been diagnosed with a torn meniscus.  

Because the evidence received since May 1997 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The lay statements 
provided by the veteran, as well as his own testimony, 
establish that he suffered from residual knee problems 
continually after his injury in service.  The recent medical 
opinion from Dr. Estivo provides evidence that the veteran's 
current knee disability may have resulted from his in-service 
injury.  Dr. Estivo stated that he had no reason to doubt 
that the veteran had had knee pain since his injury.  
(Presumably, Dr. Estivo was referring to the in-service 
injury.)  Such information was not previously available to 
the Board in 1997 and it relates directly to the question of 
when current disability began.  Consequently, the Board 
concludes that this new information is so significant that it 
must be considered to fairly decide the underlying merits.  
This claim is reopened.  


ORDER

The application to reopen a claim of service connection for 
right knee disability is granted.


REMAND

In view of the above determination that the veteran's claim 
is reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

Dr. Estivo noted that he had reviewed extensive medical 
records for the veteran, but it is not clear what those 
records were.  The veteran's SMRs and VA outpatient treatment 
reports dated from November 2000 to September 2001 have been 
associated with the claims file.  No other treatment records 
have been identified by the veteran.  The veteran should 
identify whether he received any other treatment for his 
right knee and, if so, the treatment reports should be 
obtained and associated with the claims file.  

Furthermore, Dr. Estivo stated that he had no reason to doubt 
that the veteran had had knee pain since his injury in 
service.  He concluded that his findings and examination in 
May 2004 correlated with the veteran's subjective complaints.  
However, Dr. Estivo appears to have based his conclusion 
about continuity of symptomatology only on what the veteran 
told him.  In order to obtain more definitive medical opinion 
evidence, the veteran should be afforded a VA examination.  

Accordingly the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who have treated the 
veteran for any right knee 
disability. After securing the 
necessary release(s), the RO should 
obtain any outstanding records.

2.  The veteran should be afforded 
an orthopedic examination.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should obtain a detailed medical 
history from the veteran.  Based on 
the veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed right knee 
disability is related to the 
veteran's military service, 
including injury coincident 
therewith.  A complete rationale for 
all opinions expressed must be 
provided.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished, and any 
results must be included in the 
examination report.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


